IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 99-50094
                                     Summary Calendar



UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,
                                             versus

STEVIE LEE PERALES,

                                                            Defendant-Appellant.
                   _________________________________________

                      Appeal from the United States District Court
                          for the Western District of Texas
                             USDC No. W-98-CR-85-(1)
                   _________________________________________
                                     June 9, 2000

Before POLITZ, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*
       Stevie Lee Perales appeals from his guilty-plea conviction and sentence for being

a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Perales argues

that the district court clearly erred in finding that he was not entitled to an adjustment

for acceptance of responsibility and erred in failing to admonish him at the guilty-plea
hearing that his federal sentence could be ordered to be served consecutively to his

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
state sentence for a parole revocation.
       Given that Perales did not admit possession of the firearms to the probation

officer, he did not make any statement of remorse of contrition, and the deference to

be afforded the district court’s assessment of credibility, Perales has failed to show that
the district court clearly erred in refusing to award his an adjustment for acceptance of

responsibility.1 The district court did not err in failing to admonish Perales at the guilty-

plea hearing that the sentence could be ordered to be served consecutively to a state

sentence.2
       Accordingly, the judgment of the district court is AFFIRMED.




       1
        United States v. Nevarez-Arreola, 885 F.2d 243 (5th Cir. 1989).
       2
        United States v. Saldana, 505 F.2d 628 (5th Cir. 1974).
                                               2